Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  161386 & (27)                                                                                             Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 161386
                                                                   COA: 351040
                                                                   Washtenaw CC: 13-001836-FC
  JOEI ALEXANDER JORDAN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 28, 2020
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for peremptory reversal is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2021
         b0324
                                                                              Clerk